Citation Nr: 0812795	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  07-16 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, 
Colorado


THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the veteran received at Boulder Community Hospital 
(BCH) in Boulder, Colorado, from September 3, 2005, to 
September 12, 2005.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1960 to March 1965.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a January 2006 
decision of the Department of Veterans Affairs (VA) Network 
Authorization and Payment Center in Forth Harrison, Montana.  
The decision authorized payment of medical expenses incurred 
at the BCH Foothill emergency room on September 3, 2005, but 
denied payment of medical expenses subsequently incurred at 
BCH's main hospital (where the veteran was transferred on 
September 3, 2005, after the emergency room treatment at 
Foothill) from September 3, 2005, to September 12, 2005.  A 
Board videoconference hearing was held in October 2007; a 
transcript of the hearing is of record. 


FINDINGS OF FACT

1.  From September 3, 2005, to September 12, 2005, the 
veteran received treatment at BCH for cerebrovascular 
accident secondary to thromboembolism; all treatment provided 
was for a continued medical emergency and a VA or other 
federal facility was not feasibly available to provide the 
treatment.   

2.  The veteran is financially liable for the treatment 
received; from September 3, 2005, to September 12, 2005, he 
was enrolled in the VA health care system, had received VA 
medical services within the prior 24 months, and had no 
coverage under a health plan contract for payment or 
reimbursement of BCH.

3.  The condition for which the veteran was treated was not 
service connected and he was not otherwise eligible for 
reimbursement under 38 U.S.C.A. § 1728. 

4.  The claim for payment or reimbursement for the expenses 
incurred by the veteran for treatment received from September 
3, 2005, to September 12, 2005, was timely filed within 90 
days of the date the veteran was discharged from BCH.



CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are met for 
treatment provided to the veteran by BCH from September 3, 
2005, to September 12, 2005.  38 U.S.C.A. §§ 1725, 5107 (West 
2002) 38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1004 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.


II.  Factual Background

A September 3, 2005, BCH, Foothill location emergency room 
note shows that the veteran awoke in the morning about 5:30 
AM with the inability to speak or swallow.  He called his ex-
wife in Boulder and was unable to talk to her so she drove to 
his house and in turn drove him over to BCH Foothill, about 5 
miles away.  The veteran was unable to give any history 
because he had an expressive aphasia but through gestures he 
denied headache, chest pain, vomiting, or any recent injury.  
He also denied fever or chills.  It was noted that the 
veteran had a history of cerebrovascular accident, possibly 
after bypass surgery in 1984.  He also had a history of 
diabetes and apparently had an angiogram in 1982.  Physical 
examination showed expressive aphasia.   Blood pressure was 
156/93, pulse was 65 and oxygen saturation was 95 percent on 
room air.  There was no evidence of hypoxia, no motor or 
sensory deficits and cerebellar function was normal.  

Subsequent to the physical examination an IV was established 
and an EKG was done.  The EKG revealed some flipped T's in 
the anteroseptal leads and serum troponin and CK-MB markers 
were negative.  A CT scan was then done, which was 
unremarkable and specifically showed no evidence of a 
hemorrhage.  An MRI/MRA was ordered but after approximately 
one hour, X-ray was unable to summon the MRI technician.  As 
a result it was determined that the best option was to 
transfer the veteran to BCH's main Broadway location, about 3 
miles away.  During the veteran's stay in the emergency 
department his expressive aphasia gradually improved to the 
point where he was able to make understandable words.  The 
difficulty he had in swallowing seemed also to rapidly 
evaporate and he was noted to have been transferred from the 
Foothill location with improving neurologic condition and in 
stable condition.  The diagnostic impression was possible 
transient ischemic attack versus cerebrovascular accident.  
The emergency room physician did feel that the veteran needed 
a fairly urgent MRI/MRA, however.  He did not think that he 
was a candidate for a tissue plasminogen activator (t-PA).  
The veteran did not appear to be experiencing hypoglycemia or 
a seizure and the physician thought that he had probably had 
experienced a true transient ischemic attack.  

A September 3, 2005, echocardiogram was noted to be 
technically difficult.  The study concluded that the left 
ventricle was mildly dilated; there was doppler evidence for 
diastolic dysfunction, the ejection fraction was 25 to 30 
percent, there was moderate hypokinesis of the left 
ventricle, there was no evidence of mitral valve prolapse; 
the aortic valve was not well visualized; there was no aortic 
stenosis; and there was apical wall dyskinesis and apical 
wall akinesis.  It was noted that a transesophageal 
echocardiogram could be considered if clinically indicated.  

A September 3, 2005, magnetic resonance arteriogram of the 
intracranial vessels produced a diagnostic impression of 
limited evaluation of circle of Willis due to motion 
artifact.  There were no gross occlusions or stenoses.

A September 3, 2005, MRI of the head produced an initial 
diagnostic impression of no evidence of acute intracranial 
ischemia, mild to moderate amount of periventricular white 
matter disease and benign 1.5 m choroid cyst in the left 
occipital trigone.  An addendum to the initial report then 
noted that there was likely a small focus of cortical 
ischemia over the posterior left frontal convexity.  

A September 3, 2005, neurological consultation showed that 
the veteran's blood pressure was 146/74 and his heart rate 
was 70.  The veteran was alert, oriented and able to give 
good details of his medical history.  He had no apparent 
problems with his verbal comprehension and his repetition was 
good.  He had a slow stammering speech, occasionally pausing 
for words.  There was diminished vibratory sensation in the 
left foot only and there was a question of a left-sided 
Babinski.  It was noted that although the veteran was 
extremely claustrophobic, he had an MRI of the brain with a 
very small cortical ribbon stroke in the left temporal 
region.  This was associated with minimal petechial 
hemorrhaging/hyperemia.  It was also noted that the 
echocardiogram, although a technically difficult study, did 
seem to indicate a poor left ventricular function.  The 
neurologist found that the veteran needed to have a 
transesophageal echocardiography and noted that the veteran 
was currently without insurance aside from his VA coverage.  
Consequently, he wished to determine medical benefits before 
proceeding.

A September 3, 2005, MRI of the neck produced a diagnostic 
impression of minimal internal carotid artery plaque with no 
flow limiting stenoses.
  
A September 3, 2005, history and physical by a Dr. K noted 
that when Dr. K first saw the veteran at the Foothill 
location, 6 hours after the onset of his speech problems, he 
was doing much better and was able to give a fairly good 
history.    The veteran denied any muscle weakness, tingling 
or numbness in his hands or feet, headaches or vision 
problems.  Physical examination showed a pulse of 70, blood 
pressure of 150/84, respiratory rate of 16 and oxygen 
saturation of 95 percent on room air.  The veteran was noted 
to be obese with multiple surgical scars that were well-
healed.  The diagnostic impressions included acute 
neurological deficit with aphasia in a patient with 
underlying coronary artery disease and type 2 diabetes with 
hypertension and dyslipidemia.  The veteran's clinical 
presentation was consistent with ischemic cerebrovascular 
accident, which was clinically improving.  He had been seen 
by neurology and the recommendation was aspirin alone without 
any thrombylitic agents.  Other diagnostic impressions were 
difficulty swallowing, coronary artery disease, type II 
diabetes, dyslipidemia and hypertension.  

A September 6, 2005, transesophageal echocardiogram (TEE) 
produced findings of apical wall dyskinesis; spontaneous 
contrast in apex of the left ventricle; thrombus noted in the 
left ventricular outflow tract; borderline left atrial 
enlargement; spontaneous contrast in the left atrium; no 
thrombus detected in the left atrial appendage; injection of 
contrast documenting no interatrial shunt; no evidence of 
mitral valve prolapse; trace to mild mitral regurgitation; 
large apical thrombus; and an ejection fraction of 
approximately 30 percent.  

A September 6, 2005, progress note showed that the TEE 
results were called in to the attending physician.  It was 
noted that the veteran had a clot in the heart and was being 
started on a heparin bolus of 500 units.  A subsequent 
September 9, 2005, progress note showed that the veteran's 
heparin level was within normal limits (i.e. therapeutic) and 
that discharge planning involved a potential transfer to the 
VA in Denver.  All beds were filled that night but VA was 
going to call when a bed became available.    

The September 12, 2005, BCH discharge summary noted that the 
veteran had been started on Coumadin on September 4, 2005, 
two days prior to his TEE.  The TEE then showed a large 
apical thrombus in the left ventricle and the veteran was 
started on IV heparin.  The veteran's hospital course was 
noted to include slurred speech secondary to costovertebral 
angle tenderness due to thromboembolical episode with apical 
thrombus in the left ventricle.  Clinically he improved 
significantly with his speech improving every day.  After his 
initial swallow evaluation he was started on a regular diet.  
He continued on the IV heparin and the Coumadin and at 
discharge his Coumadin dose was 10 mg daily.  He received 
speech therapy while in the hospital and his speech had 
gotten much better but still was not back to normal.  He did 
not have any other focal neurologic deficit.  The primary 
discharge diagnosis was cerebrovascular accident with speech 
abnormality secondary to thromboembolism with the source of 
thrombus being in the left ventricle.  It was noted that the 
veteran was presently on the Coumadin, his INR was 2.55 and 
his goal INR was 3.0.  He was to follow up with his primary 
care physician on September 14, 2005.  

In October 2005 BCH filed the instant claim with VA for 
payment or reimbursement for the costs of the treatment the 
veteran received there.  

In his April 2006 notice of disagreement the veteran 
indicated that on September 4, 2005, BCH attempted to contact 
the Denver VA hospital.  A bed was then made available for 
the veteran on the evening of September 6, 2005.  He was to 
be transferred at 8 pm on this date when VA called back and 
informed the hospital that they no longer had a bed for the 
veteran.  Thereafter BCH made a daily check for available 
beds at the VA hospital until the veteran was discharged home 
on September 12, 2005.  

On his April 2007 Form 9, the veteran indicated that his 
actual condition was not determined until after all testing 
was completed, including the TEE testing on September 6, 
2005.  Thus, on September 7, 2005, it was determined that at 
that time that his stroke was caused by blood clots in his 
left ventricle and based on his past medical history he was 
still unstable.  He also indicated that he did attempt to be 
transferred to the Denver VAMC on September 7, 2005, but that 
VA called back and said that they no longer had a bed 
available.  From that day until September 12, 2005 BCH 
checked with the VAMC daily to see whether they had a bed 
available for transfer purposes.  

III.  Law and Regulations

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  As there is no indication from the 
record, nor has the veteran alleged, that he has a total 
disability or that his treatment at BCH was for an 
adjudicated service-connected disability, a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability or 
for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C.A. Chapter 31, he is not eligible for benefits under 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. 
§§  17.120, 17.47(i).    

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C.A. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002.

The claimant (who can be the veteran or the medical service 
provider) must submit the claim for payment or reimbursement 
within 90 days after the latest of the following: (1) July 
19, 2001; (2) The date that the veteran was discharged from 
the facility that furnished the emergency treatment; (3) The 
date of death, but only if the death occurred during 
transportation to a facility for emergency treatment or if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or (4) The 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  38 C.F.R. § 17.1004(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Initially, the Board notes that the claim for payment or 
reimbursement was timely as it was submitted in October 2005, 
well within 90 days from the date the veteran was discharged 
from BCH.  38 C.F.R. § 17.1004(d).  It is also abundantly 
clear that BCH provides emergency care.  38 C.F.R. 
§ 17.1002(a).  Additionally, it is established that the 
veteran's treatment at BCH was for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  The veteran was 
transported to BCH after he discovered that he was unable to 
speak or swallow.    Given the overall acuity of these 
symptoms, a prudent layperson could reasonably expect the 
absence of immediate medical attention would result in 
serious impairment to body functions or serious dysfunction 
of a bodily organ or part.  38 C.F.R. § 17.1002(b).  
Additionally, the Board notes that the Payment Center has 
already conceded that the veteran's initial BCH treatment was 
necessary to protect his life or health as it has already 
awarded payment/reimbursement for treatment at the Foothill 
Emergency Room on September 3, 2005.  

Regarding the feasible availability of a VA facility for the 
veteran's treatment, the Board notes that the veteran was 
living in Boulder, approximately 5 miles from where BCH's 
Foothill hospital is located, when he was transported there 
on September 3, 2005.  In contrast, the closest VA facility, 
the Denver VA Medical Center (VAMC) is approximately 27 miles 
away.   Given, this distance and the veteran's acuity of 
symptomatology, the Board finds that an attempt for the 
veteran to initially receive care at the VAMC would not have 
been considered reasonable by a prudent layperson.  38 C.F.R. 
§ 17.1002(c).  Clearly, the veteran had symptoms that even to 
a layperson would be suggestive of a stroke and thus, 
suggestive of the need for immediate medical attention.  The 
Payment Center also conceded that the Denver VAMC's services 
were not initially feasibly available by providing 
payment/reimbursement for the initial treatment the veteran 
received at BCH on September 3, 2005.  

The Payment Center determined that the veteran's BCH treatment 
after his initial September 3, 2005, emergency room treatment was 
not for a continued medical emergency as the emergency room 
physician found him to be "stable" prior to transfer over to 
the main BCH hospital facility.  See 38 C.F.R. § 17.1002(d).   
The Board finds, however, that by finding the veteran "stable," 
the physician was simply making a general indication that the 
veteran was not, at that moment, in immediate acute distress.  It 
is clear from the record that at that point the physicians at BCH 
felt that the veteran definitely needed further testing in order 
to determine the exact nature of his significant medical problem.  
This is best emphasized by the Emergency physician's finding that 
the veteran needed an urgent MRI/MRA.  The record also shows that 
BCH did not initially intend to move the veteran to its main 
facility but did so only after the MRI/MRA technician could not 
be located at the Foothill location.  Additionally, the record 
shows that the attending BCH physician in charge of the veteran 
at Foothill subsequently followed the veteran over to the main 
facility for purposes of continuity of care.  Thus, the Board 
finds that given the urgent nature of the veteran's condition and 
the urgent need to get him immediate testing, he was not stable 
for transfer to the Denver VAMC (which was almost 30 miles 
farther away and would have involved transfer of the initial 
assessment of the veteran's initial medical condition to a new 
team of doctors unfamiliar with his case).  Id.

The Board instead finds that the earliest point in which the 
veteran was stable for transfer was September 6, 2005, after the 
TEE testing discovered that the cause of the veteran's   
cerebrovascular accident was the left ventricular thromboembolism 
and the veteran was started on IV heparin.  At that point the 
nature of his malady was clear and it would have been safe to 
transfer to the VAMC for follow-up care.  The veteran has also 
essentially testified that he was stable for transfer as of 
September 6 or September 7 by indicating that BCH was all set to 
transfer him to the Denver VAMC then until the VAMC called back 
and stated that they no longer had a bed available.  A subsequent 
September 9, 2005, note also shows that BCH was attempting to 
transfer the veteran to the VAMC but there was no bed available 
and that the VAMC would contact BCH when a bed opened up.  The 
record does not show any further contacts from the VAMC, which 
reasonably indicates that a bed never became available for 
transfer.  Given the absence of an available bed, the Board 
cannot find that the veteran "could not have been safely . . . 
transferred to a VA . . . facility."  Id.  Also, the record does 
not contain medical evidence indicating  that the veteran could 
have been discharged home from BCH prior to September 12, 2005.  
Instead, the discharge summary tends to indicate that the veteran 
needed to finish his course of heparin, have a stable enough 
Coumadin level, and have follow-up care in place before BCH felt 
that it was safe for him to be discharged.   In summary then, 
given that the veteran was not stable for transfer prior to 
September 6, 2005; given that there's no indication (and specific 
evidence to the contrary) that the VAMC had a bed available for 
the veteran from that point until his discharge on September 12, 
2005; and given that the veteran was not ready to be discharged 
home from BCH until September 12, 2005, the Board finds that 
under the meaning of the pertinent regulation, a continued 
medical emergency existed for the entire duration of the 
veteran's treatment at BCH (i.e. from September 3, 2005, to 
September 12, 2005.  Id.  

It is reasonably clear from the record that the veteran was 
enrolled in the VA healthcare system and had received medical 
services within the prior 24-month period as it was noted 
that he had an assigned VA primary care physician with whom 
he was to follow up with two days after discharge from BCH.  
Also, the Payment Center essentially conceded that the 
veteran was enrolled in the VA system.  It is also reasonably 
established that the veteran is financially liable to BCH as 
personnel from BCH actually filed the instant claim for 
reimbursement.  There is also nothing in the record to 
indicate that the veteran had any health coverage other than 
from VA.  Finally, as mentioned above, the veteran is not 
eligible for reimbursement under 38 U.S.C.A. § 1728.  See 
38 C.F.R. § 17.1000(e)-(i).    
  
In summary, the evidence establishes that the claim for 
payment/reimbursement for the cost of the veteran's treatment 
at BCH was timely filed.  It also establishes that the 
veteran's initial care at BCH was emergent; that VA or other 
federal facilities were not feasibly available and that that 
the continued care the veteran received up until September 
12, 2005, was for a continued medical emergency.  
Furthermore, he was enrolled in the VA health care system; 
had received services within the prior 24 months; was 
financially liable for the BCH treatment and had no other 
applicable health coverage.  Hence, payment or reimbursement 
for the costs of treatment from BCH from September 3, 2005, 
to September 12, 2005, is warranted.  


ORDER

Entitlement to payment or reimbursement for the private 
medical services the veteran received at BCH from September 
3, 2005, to September 12, 2005, is granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


